Citation Nr: 1453335	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and/or as secondary to diabetes mellitus type II and/or a prostate disorder.

3.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from
August 2009 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2012 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In February 2013 and February 2014 the issues on appeal were remanded by the Board for additional development and the case now returns for further appellate review. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971, and, thus, he is not presumed to have been exposed to herbicides.

2.  The Veteran served as a cook at the Udorn Thailand Air Base from July 1971 to July 1972. 

3.  The evidence of record does not competently and credibly establish that the Veteran was duties placed him at or near the base perimeters while serving at Udorn Air Base from July 1971 to July 1972. 

4.  A prostate disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  Erectile dysfunction is not related to any disease, injury, or incident of service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Erectile dysfunction was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred therein, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a November 2008 letter, sent prior to the initial unfavorable decision issued in August 2009 in regard to the Veteran's prostate disorder, and a June 2011 letter, sent prior to the initial unfavorable decision issued in August 2011 in regard to erectile dysfunction, and post-initial adjudication letters provided in February 2013 and February 2014 advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include, as relevant to erectile dysfunction, on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the February 2013 and February 2014 letters were issued after the initial August 2009 and August 2011 rating decisions, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2013 and February 2014 letters were issued, the Veteran's claims were readjudicated in the December 2013 and February 2014 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  Additionally, the Veteran's statements and testimony in support of the claims are of record.  In this regard, the Board observes that the Veteran testified at his July 2012 hearing that he received treatment from Dr. Hunt and through the Alamo Health Department. Therefore, in February 2013, the Board remanded the case to obtain such records. Thereafter, in a February 2013 letter, the AOJ requested that the Veteran complete an authorization form for such treatment providers so as to allow VA to obtain the records on his behalf.  In March 2013, the Veteran returned an authorization for Alamo Health Department and Ms. Hunt, R.N.; however, he did not provide an address.  Therefore, in March 2013, the AOJ informed the Veteran of the deficiencies in his authorization form and he was again requested to complete such form with an exact address location.  He was also informed that he may want to obtain the records himself and send them to VA. No response from the Veteran was received.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in April 2014 with an addendum opinion in August 2014.  The Board finds that the April 2014 VA examination and August 2014 addendum opinion are adequate to decide the issues of entitlement to service connection for a prostate disorder and erectile dysfunction as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records, to include his service treatment records; and physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues decided herein has been met.  

As indicated previously, in February 2013 and February 2014, the Board remanded the issues on appeal for further development.  In February 2013, the Board remanded the case in order to provide the Veteran with secondary VCAA notice in regard to his erectile dysfunction claim, which was provided in a February 2013 letter.  Additionally, such remand directed the AOJ to attempt to verify the Veteran's herbicide exposure at Udorn Airbase through U.S. Army and Joint Services Records Research Center (JSRRC), obtain outstanding private treatment records, and afford the Veteran a VA examination to determine the etiology of his prostate disorder and erectile dysfunction.  Following the Board's remand, the AOJ requested verification of the Veteran's alleged herbicide exposure at Udorn from JRSSC in July 2013.  A response was received in December 2013 and, based on this response, the AOJ made a formal determination that the Veteran's alleged herbicide exposure could not be verified.  Also, as discussed previously, in February 2013, the Veteran was requested to provide an authorization form for Alamo Health Department and Ms. Hunt; however, his March 2013 authorization form did not include an address.  He was advised of such deficiency in March 2013; however, he did not submit a completed authorization form or the records themselves.  See Wamhoff, supra; Woods, supra. Finally, a July 2013 supplemental statement of the case readjudicated the Veteran's claims.  

However, while directed to do so, the AOJ did not afford the Veteran a VA examination in regard to the etiology of his prostate disorder and erectile dysfunction.  Consequently, the Board remanded the Veteran's claims again in February 2014 in order for the Veteran to be afforded such VA examination.  As noted above, the Veteran was afforded a VA examination in April 2014 and an addendum opinion was rendered in August 2014.  Therefore, the Board finds that the AOJ has substantially complied with the February 2013 and February 2014 remand directives with regard to the claims decided herein such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, as noted, in July 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2012 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the nature and etiology of his prostate disorder and erectile dysfunction.  In this regard, the Veteran's contentions regarding his alleged in-service exposure to herbicides were discussed, to include the nature of his duties at Udorn Air Base in Thailand and the activities that he claimed exposed him to the perimeter of the Air Base.  Furthermore, the Veteran's contentions with regard to his belief that his erectile dysfunction was secondary to his diabetes mellitus and/or prostate disorder were discussed.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.   Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining outstanding private treatment records, attempting to verify the Veteran's alleged herbicide exposure at Udorn Air Base, and affording him a VA examination to determine the nature and etiology of his claimed conditions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein.

II. Analysis

The Veteran is seeking service connection for a prostate disorder and erectile dysfunction.  He claims that he was exposed to herbicides as a result of his in-service duties while stationed at the Udorn Air Base in Thailand from July 1971 to July 1972.  Specifically, he alleges that his duties as a cook on the flight line exposed him to the perimeter of the base.  Indeed, he indicated that he would travel from one side of Udorn Air Force Base to the other by way of the bus, six days a week.  The Veteran reported that he would often take his breaks along the perimeter of the base.  Therefore, he claims that he was exposed to herbicides along the perimeter and, consequently, is entitled to service connection for disorders related to such exposure.  In the alternative, the Veteran contends that his prostate disorder is related to his in-service treatment for acute viral hepatitis, prostatitis, and venereal warts, and, in turn, his erectile dysfunction is caused or aggravated by his prostate disorder, or diabetes mellitus.  Therefore, he claims that service connection for such disorders is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, i.e., from February 28, 1961, to May 7, 1975, or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board observes that the Veteran has current diagnoses of benign prostatic hypertrophy and erectile dysfunction.  The Board will first address whether service connection for such disorders is warranted based on exposure to herbicides.  

Prostate cancer is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  However, the Veteran is diagnosed with benign prostatic hypertrophy and erectile dysfunction, which are not diseases presumptively related to herbicide exposure.  Moreover, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam or Korea.  As such, a presumption of herbicide exposure based upon exposure in Vietnam or Korea is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  Rather, the Veteran's service personnel records show that he served as a cook and was stationed at Udorn Air Base in Thailand from July 1971 to July 1972.  Project Contemporary Historical Examination of Current Operations (CHECO) Southeast Asia Report: Base Defense in Thailand references significant herbicide use on the fenced-in perimeters of Thailand air bases so as to assist in vegetation control.   

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Udorn Air Base.  See M21-1MR at IV.ii.2.C.10.qq.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.

Also of record is a Memorandum for the Record on VA letterhead, which is a synopsis of a review by the VA Compensation and Pension Service.  The Memorandum states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand CHECO report did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam . If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  No additional evidence beyond this could be provided and unless there was no reasonable possibility of substantiating the claim, an RO should send a request to JSRRC for any information that Compensation and Pension Services could not provide to corroborate any claimed exposure. 

As indicated previously, the Veteran has claimed exposure to herbicides in connection with his duties serving as a cook at Udorn Air Base in Thailand from July 1971 to July 1972.  However, as noted in the foregoing Memorandum, no tactical herbicides were stored at air bases in Thailand during the Veteran's time there.  Nevertheless, as it was unclear whether the Veteran's duties placed him at or near the base perimeter while he was serving at Udorn Air Base, the Board remanded the case in February 2013 in order for the AOJ to send a request to JSRRC in an effort to verify his exposure to herbicides consistent with his service in Thailand.  In July 2013, the AOJ requested verification of the Veteran's alleged herbicide exposure at Udorn Air Base from JRSSC. Thereafter, in December 2013, the AOJ made a formal finding that the evidence failed to confirm that the Veteran was exposed to herbicides while serving at Udorn Air Base.  Specifically, it was noted that JSRRC could not verify or find any evidence of any in-service herbicide exposure for the Veteran while at Udorn Air Base from 1971 to July 1972. The December 2013 JSRRC response was as follows:

We researched the available July 1971 through September 1971 history submitted by the 432nd Tactical Reconnaissance Wing (TRW), the higher headquarters for the 432nd Service Squadron stationed at Udorn Royal Thai Air Force Base (RTAFB), Thailand and additional available historical information during the July through September 1971 time period. The information was negative and did not report on [the Veteran or his unit's personnel] daily activities, duty assignment locations or their living quarter's location in proximity to the base perimeter. Available historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at Udorn RTAFB, Thailand during the specific period.

However, a recently declassified Department of Defense Report written in 1973, "Project CHECO Southwest Asia Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces. The VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides. 

It was also noted that, while the Veteran's personnel records verify that he was at Udorn Air Base from July 1971 to July 1972, his military occupational specialty (MOS) as a cook does not qualify him under M21-1MR, Part IV.ii.2.C.10.q. 

In this case, as noted, the Veteran's service personnel records confirm that he was stationed at Udorn Air Base, Thailand, where he served as a cook, and he provided details about his service, including that his duties as a cook on the flight line exposed him to the perimeter of the base.  However, the Board accords great probative weight to the foregoing evidence from the official service departments demonstrating that the Veteran was not exposed to herbicides coincident with his duties at Udorn Air Base as such are based on official records.  

While the Veteran is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.   However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board has considered the Veteran's MOS, service personnel records, other service department information, and the statements submitted by the Veteran in support of his claim and, yet, the evidence of record does not competently and credibly establish that his duties place him at or near the base perimeters while serving at Udorn Air Base.  While the Veteran has alleged exposure to herbicides along the perimeter of such Air Base, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions. 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the instant case, the Board finds the Veteran's statements regarding exposure to herbicides along the perimeter at Udorn Air Base to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest. As an initial matter, such statements are in directly conflict with the official service department records that fail to demonstrate that the type of duties that the Veteran performed as a cook, to include his allegations of working along the flight line, placed him along the perimeter of the Air Base. In fact, in the Memorandum for the Record noted that, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  (Emphasis added).  In the instant case, the contemporaneous evidence of record, to include the Veteran's service treatment and personnel records, fail to show that his daily work duties or performance evaluations placed him near the perimeter.  

Furthermore, while VA has acknowledged that certain MOS's place a service member along the perimeter, to include security policeman, security patrol dog handler, or member of the security police squadron, VA has not included cook (to include at Udorn) in such a category. M21-1MR, Part IV.ii.2.C.10.q.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he was exposed to herbicides along the perimeter of Udorn Air Base is inconsistent with the contemporaneous evidence of record.  As such, the Veteran's lay assertions of such exposure are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding his service along the perimeter at Udorn Air Base, and thus exposure to herbicides, to be not credible. 

Therefore, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand and, thus, he is not entitled to any presumption that would result from such exposure.  As the Veteran is not shown to be exposure to herbicides during service, entitlement to service connection for a prostate disorder and erectile dysfunction based upon herbicide exposure is not warranted in this case. 

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239   (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In this regard, the Veteran's service treatment records indicate that, from January 1972 to February 1972, he was hospitalized for acute viral hepatitis, prostatitis, and venereal warts.  On the Veteran's June 1972 Report of Medical History for Separation, he checked "yes" to venereal disease, but it was noted that he recovered from his hospitalization.  At the Veteran's June 1972 Report of Medical Examination for Separation his prostate was found to be clinically normal and that he recovered from his hospitalization.    

At the Veteran's April 2014 VA examination, the VA examiner noted that during his military service the Veteran had acute prostatitis and was treated with antibiotics.  It was further noted that he was diagnosed with benign prostatic hypertrophy in the 1990's.  In August 2014 the VA examiner provided an addendum opinion and stated that the Veteran was treated during his military service for sexually transmitted disease of venereal warts and acute prostatitis, which resolved.  The Veteran was diagnosed after service with benign prostatic hyperplasia, which is an enlargement of the prostate seen in men as they age and is thought to be due to hormonal changes.  The VA examiner opined that it was less likely than not that the Veteran's benign prostatic hypertrophy was either incurred in or caused in any way by his military service that ended in 1972.

The Board accords great probative weight to the April 2014/August 2014 VA opinions as the VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim on a direct basis.  

Moreover, the Veteran, as a lay person, is not competent to directly link a prostate disorder to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosing and identifying the etiology of a prostate condition requires the use of diagnostic testing and knowledge of the prostate.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  Moreover, as discussed by the August 2014 VA examiner, enlargement of the prostate is seen in men as they age and is thought to be due to hormonal changes.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Furthermore, as relevant to the Veteran's claim for service connection for erectile dysfunction, he asserts that such is secondary to his diabetes mellitus and/or prostate disorder.  In this regard, the April 2014 VA examiner stated that the etiology of erectile dysfunction was hypertension, diabetes mellitus, medications, and hypogonadism.  He further stated that the etiology of erectile dysfunction was less likely than not to be caused by benign prostate hypertrophy.  

VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). However, as discussed previously, the Veteran is service-connected for diabetes mellitus or a prostate disorder, which he has alleged caused or aggravated his erectile dysfunction.  Similarly, he is not service-connected for hypertension or hypogonadism.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for erectile dysfunction as secondary to such conditions.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disabilities claimed by the Veteran to have proximally caused his erectile dysfunction, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus or a prostate disorder is without legal merit. Id.   

Additionally, while the Veteran has not advanced such a theory of entitlement, the Board has also considered whether service connection is warranted based on a direct relationship between his erectile dysfunction and service.  However, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to such disorder.  Rather, the evidence demonstrates that the Veteran's erectile dysfunction was diagnosed many years after service and, as indicated above, is related to other nonservice-connected medical conditions.  Consequently, service connection based on such alternate theory of entitlement is not warranted.

Finally, the Board finds that presumptive service connection based on a chronic disease, to include through continuity of symptomatology, is not warranted for either the Veteran's prostate disorder or erectile dysfunction as he does not have a current diagnosis of a chronic disease as defined by VA regulations.  Specifically, benign prostatic hypertrophy and erectile dysfunction are not considered chronic diseases subject to presumptive service connection.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Therefore, based on the foregoing, the Board finds that the probative evidence is against the Veteran's claim for service connection for a prostate disorder and erectile dysfunction.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection for a prostate disorder and erectile dysfunction, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a prostate disorder is denied. 

Service connection for erectile dysfunction is denied. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

The Veteran asserts that his sleep apnea is directly related to his military service or, in the alternative, secondary to his service-connected hepatitis B.  As noted in the February 2014 remand, in a January 2009 correspondence the Veteran reported that he began experiencing abnormal sleep patterns in the Air Force.  The Veteran stated that, as he worked in food service, he would start work as early as 3:00 am and end work as late as 10:00 pm.  In an August 2010 correspondence the Veteran reported that his sleep apnea was due to his in-service job and was secondary to his service-connected hepatitis B.  Specifically, the Veteran stated that his hepatitis had him suffering with daytime fatigue.  Post-service treatment records show treatment for sleep apnea as early as August 2007.

In February 2014 the Board remanded the Veteran's claim of entitlement to service connection for sleep apnea in order to afford him a VA examination so as to determine the etiology of such disorder.  The VA examiner was directed to identify all current sleep disorders and opine whether it is at least as likely as not that such disorder(s) are related to the Veteran's military service, to include his abnormal sleep patterns in the Air Force due to his MOS of cook and/or in-service hospitalization for hepatitis with complaints of fatigue.  The VA examiner was also directed to opine whether a sleep disorder is at least as likely as not caused or aggravated by his service-connected hepatitis B.  

The Veteran was afforded a VA examination in April 2014 and he was diagnosed with sleep apnea.  The VA examiner stated that the Veteran reported that sleep disturbance in the military was due to frequently changing shift times and that it was less likely as not to be related to obstructive sleep apnea diagnosed at least four decades later.  It was also stated that the Veteran did not have active hepatitis B.  The VA examiner concluded that it was "[l]ess likely than not to have any relation between hepatitis B, sleep disturbance and osa [obstructive sleep apnea]."  

The Board finds that a remand is necessary in order to obtain an addendum opinion from the April 2014 VA examiner.  Specifically, the examiner did not discuss if the Veteran's sleep apnea was at least likely as not related to his in-service hospitalization for hepatitis with complaints of fatigue. Additionally, while he indicated that there was no relation between the Veteran's hepatitis B based on the fact that such disease was non-active, it does not appear that he addressed whether the Veteran's sleep apnea was aggravated by such service-connected disability. Thus, an addendum opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's record should be returned to the VA examiner who provided the April 2014 VA opinion.  If the April 2014 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.    

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, diagnosed as obstructive sleep apnea, is related to his military service, to include in-service hospitalization for hepatitis with complaints of fatigue. 

The examiner should also offer an opinion as to whether the Veteran's sleep disorder is at least as likely as not caused or aggravated by his service-connected hepatitis B. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed sleep disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.
 
2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.   If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


